THE STATE OF SOUTH CAROLINA
                          In The Court of Appeals

             The State, Respondent,

             v.

             Jaycoby Terreak Williams, Appellant.

             Appellate Case No. 2017-000872



                           Appeal From Allendale County
                      Perry M. Buckner, III, Circuit Court Judge


                                Opinion No. 5791
                  Heard December 12, 2019 – Filed January 13, 2021


                                    AFFIRMED


             Appellate Defender David Alexander, of Columbia, for
             Appellant.

             Attorney General Alan McCrory Wilson, Chief Deputy
             Attorney General W. Jeffrey Young, Deputy Attorney
             General Donald J. Zelenka, Senior Assistant Deputy
             Attorney General Melody Jane Brown, Assistant
             Attorney General Samuel Marion Bailey, Assistant
             Attorney General William Joseph Maye, and Assistant
             Attorney General Michael Douglas Ross, all of
             Columbia; and Solicitor Isaac McDuffie Stone, III, of
             Bluffton; all for Respondent.


MCDONALD, J.: Jaycoby Terreak Williams appeals his murder conviction,
arguing the circuit court erred in refusing to allow him to cross-examine one of the
State's key witnesses about the potential sentences the witness faced on his pending
charges for drug possession and armed robbery. We affirm, as the circuit court's
error in denying this line of questioning was harmless in this case.

Facts and Procedural History

In the early evening of May 26, 2015, James Spellman (Victim) was shot outside
his Allendale apartment; he later died at the hospital. Williams was subsequently
arrested, indicted, and tried for Victim's murder.

Several witnesses from Victim's apartment complex testified at trial. Just before
the shooting, Victim's neighbor, Franklin Williams (Franklin), was taking out his
trash when he saw people he did not recognize in the apartment complex
breezeway. Shortly thereafter, while on the phone with his uncle, Franklin heard a
gunshot and looked out the window to see a "blue car pull off." He further
described the car as "small." Franklin could not identify who was in the car, he
"just saw the blue car."

Debentris Breeland, another of Victim's neighbors, spoke with South Carolina Law
Enforcement Division (SLED) Agent Richard Johnson after the shooting.
Although Breeland initially denied telling Agent Johnson that Victim was afraid of
Williams, he reluctantly admitted "I was saying he was scared of him. I knew he
didn't want no problems or nothing with him."1 Breeland denied seeing the blue
car but testified he heard one gunshot while inside his apartment.

Tiffany Loadholt lived with Victim at the time of the shooting. She testified they
had been dating on and off for three years. Williams is the father of Loadholt's two
children, who were four and eight at the time of trial.

Victim's cousin, Dequincy Best, was with the victim in an outdoor stairwell at the
time of the shooting. While Best and Victim were talking, a blue Ford Focus drove
up to the complex; Williams and Rehem Devoe exited the vehicle. Devoe shook
Best's hand, spoke to Victim, and continued up the stairs. Williams followed
Devoe up the stairs and also shook Best's hand. Best testified that when Williams
shook his hand he saw "a pistol tucked on the side of his shoulder, on the side of
his pants." He identified the weapon as an automatic, "probably a .40 Glock." As

1
 Later in the trial, Fourteenth Circuit Solicitor's Office Investigator Donnie Hutto
confirmed that Breeland said the victim "told him he was scared" of Williams.
Best walked up the stairs, Williams turned to come down. Best then heard a
gunshot, turned, and saw Williams pointing the gun at Victim. Best yelled—and
he heard Devoe yell—"Stop, don't shoot my cousin" because "Williams was over
him with the gun, getting ready to shoot him again." Williams then fled, and Best
did not know where he went. When asked to identify the man who shot his cousin,
Best identified the defendant, Williams.

Devoe, who was riding with Williams on the day of the shooting, also testified.
Prior to this testimony, the circuit court held a bench conference to consider
whether Williams could cross-examine Devoe about his pending armed robbery
and drug possession charges. The circuit court ruled that under Rule 608, SCRE,
Williams could cross-examine Devoe about pending charges, but not any potential
penalty because "the penalty was a matter for the court."2

On direct examination, Devoe testified that he saw Williams on a regular basis and
had known Williams for "[b]asically, all [his] life." Devoe was at his uncle's house
when Williams and two other men picked him up in a blue car he identified as a
Ford Escort. The group rode around for a while and eventually ended up at the
apartment complex. Many people were outside the complex, including Devoe's
cousins, Breeland and Victim. Devoe claimed he did not see Williams exit the
vehicle, but heard the car door shut behind him. He heard the gunshot as soon as
he reached the top of the outdoor stairs. Devoe ducked, turned, and saw Williams
standing over Victim, who was on the ground. Williams was holding a handgun,
which Devoe described as an automatic. He identified Williams as the man he saw
standing over his cousin with a gun.

The solicitor then asked Devoe whether he had "any current pending charges."
During his direct examination, Devoe acknowledged his pending "sale undercover"
and robbery charges. On cross-examination, when asked about the substance he
was charged with selling, Devoe responded, "Marijuana, methamphetamine,
whatever it is. I don't know." When asked about the pending armed robbery
charge, Devoe admitted both charges were from Allendale County, would be

2
  "Bias, prejudice or any motive to misrepresent may be shown to impeach the
witness either by examination of the witness or by evidence otherwise adduced."
Rule 608(c), SCRE. The circuit court further noted Devoe had "been convicted of
failing to stop for a blue light" and "under Rule 609, [SCRE,] " it would permit
Williams's counsel to use this to attempt to "attack the witness's credibility or
believability."
prosecuted by the same Solicitor's office, and were investigated by the same police
department. On redirect, Devoe testified the State did not promise anything or tell
him his charges would be dropped in exchange for his assistance in the case
against Williams.

Williams's cousin, Dwain Dean, testified he gave Williams a ride to Columbia on
the night of the shooting. On cross-examination, Dean denied making a prior
statement to police that "[Williams] wanted a ride back to Allendale to turn himself
in because he said he didn't do it."

Detective Qutique R. Manor of the Allendale Police Department (APD) testified
that when he interviewed Williams following his arrest, Williams claimed he was
in Columbia at the time of the shooting. On cross-examination, Manor confirmed
Williams turned himself in to law enforcement.

SLED assisted the APD with the investigation of the shooting. At trial, Agent
Johnson did not recall "any items of evidentiary value being collected" from the
scene, and the gun was never recovered. No shell casings were found at the scene.
Agent Dawn Claycomb of SLED's Crime Scene Unit responded to the secured
scene, where she marked items of interest, took photographs, and collected
evidence. Her work including marking any areas of interest the investigators could
swab or dust. She also attended the victim's autopsy at Newberry County
Memorial Hospital, where she received sealed evidence from the forensic
pathologist.

Agent James William Green, a SLED forensic firearms examiner, received and
analyzed the fired bullet and bullet jacket fragment that Agent Claycomb collected
from victim's autopsy. He determined the bullet "was most consistent with being a
bullet loaded into some .40 S&W caliber cartridges or some 10 millimeter auto
caliber cartridges." Based on his analysis and information from the database the
FBI provides to SLED, Agent Green determined the bullet was likely fired from a
semi-automatic pistol manufactured by Smith and Wesson. On cross-examination,
Agent Green noted that while the database provided a number of firearms models
meeting the specifications of the bullet, a "Smith & Wesson in a .40" would be the
easiest way to describe the firearm sought in connection with this shooting. The
jacket fragment provided no useful information.

Dr. Janet Ross, the forensic pathologist who performed the victim's autopsy, was
the State's final witness. The jury unanimously found Williams guilty of murder,
and the circuit court sentenced him to thirty-five years' imprisonment.
Standard of Review

In criminal cases, this court only reviews errors of law. State v. Baccus, 367 S.C.
41, 48, 625 S.E.2d 216, 220 (2006). "As a general rule, a trial court's ruling on the
proper scope of cross-examination will not be disturbed absent a manifest abuse of
discretion." State v. Quattlebaum, 338 S.C. 441, 450, 527 S.E.2d 105, 109 (2000).
"An abuse of discretion occurs when the conclusions of the trial court either lack
evidentiary support or are controlled by an error of law." State v. Douglas, 369
S.C. 424, 429–30, 632 S.E.2d 845, 848 (2006). Additionally, the circuit court's
decision will not be reversed on appeal absent a showing of prejudice. State v.
Colf, 337 S.C. 622, 625, 525 S.E.2d 246, 247–48 (2000). "The right to a
meaningful cross-examination of an adverse witness is included in the defendant's
Sixth Amendment right to confront his accusers." State v. Aleksey, 343 S.C. 20,
33, 538 S.E.2d 248, 255 (2000). "This does not mean, however, that trial courts
conducting criminal trials lose their usual discretion to limit the scope of cross-
examination." Id. at 33–34, 538 S.E.2d at 255. "On the contrary, 'trial judges
retain wide latitude insofar as the Confrontation Clause is concerned to impose
reasonable limits on such cross-examination based on concerns about, among other
things, harassment, prejudice, confusion of the issues, witness' safety, or
interrogation that is repetitive or only marginally relevant.'" Id. at 34, 538 S.E.2d
at 255 (quoting Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986)).

Law and Analysis

Williams argues the circuit court erred in preventing him from cross-examining
Devoe regarding the potential sentence he faced on the pending armed robbery
charge because the possibility of a serious penalty was proper impeachment
evidence relevant to Devoe's bias and motive to testify against him. Williams
asserts the circuit court's error could not be harmless because the State presented
no forensic evidence connecting him to the murder, the State's other witnesses
either did not witness the crime or were not credible, Devoe and Best are both
related to Victim, and there were multiple unidentified individuals at the scene of
the shooting. We disagree.

"The Confrontation Clause provides 'in all criminal prosecutions, the accused shall
enjoy the right to . . . be confronted with the witnesses against him . . . .'" State v.
Gracely, 399 S.C. 363, 372, 731 S.E.2d 880, 885 (2012) (alteration in original)
(quoting U.S. Const. amend. VI). "The Confrontation Clause guarantees a
defendant the opportunity to cross-examine a witness concerning bias." Id. "A
defendant demonstrates a Confrontation Clause violation when he is prohibited
from 'engaging in otherwise appropriate cross-examination designed to show a
prototypical form of bias . . . from which jurors . . . could draw inferences relating
to the reliability of the witness.'" State v. Clark, 315 S.C. 478, 481, 445 S.E.2d
633, 634 (1994) (alterations in original) (quoting Van Arsdall, 475 at 680).

In Gracely, a State Grand Jury investigation of the sale of methamphetamine in
Pickens County resulted in an indictment alleging fifty-two separate crimes against
various individuals. 299 S.C. at 366, 731 S.E.2d at 881. To establish its case
against Gracely, the State relied on the testimony of seven individuals also named
in the indictment. Id. at 366, 731 S.E.2d at 881–82. Gracely "sought to show the
potential bias of each witness by presenting to the jury information regarding the
significantly lighter sentences th[o]se witnesses received in exchange for their
testimony." Id. at 366–67, 731 S.E.2d at 882. However, following the State's
objection, the circuit court limited the cross-examination and "instructed defense
counsel that the State's witnesses could be questioned about the maximum
punishment, but not the mandatory minimum punishment, for those charges they
had in common with Appellant." Id. at 367, 731 S.E.2d at 882.

Our supreme court reversed, explaining the circuit court "allowed defense counsel
to cross-examine the witnesses regarding possible bias, but improperly prevented
questioning which would have examined the extent of that bias and the witnesses'
possible motivations for testifying against Appellant." Id. at 373–74, 731 S.E.2d at
885. The supreme court held, "[t]he fact that a cooperating witness avoided a
mandatory minimum sentence is critical information that a defendant must be
allowed to present to the jury." Id. at 374–75, 731 S.E.2d at 886. Additionally, the
court applied the five factor test set forth in Van Arsdall, to determine whether the
violation of the Confrontation Clause constituted harmless error:

             The factors include [1] the importance of the witness's
             testimony in the prosecution's case, [2] whether the
             testimony was cumulative, [3] the presence or absence of
             evidence corroborating or contradicting the testimony of
             the witness on material points, [ 4] the extent of cross
             examination otherwise permitted, and, of course, [5] the
             overall strength of the prosecution's case.

Id. at 375, 731 S.E.2d at 886 (quoting Van Arsdall, 475 U.S. at 684); see also State
v. Graham, 314 S.C. 383, 386, 444 S.E.2d 525, 527 (1994) (explaining the list of
factors set out in Van Arsdall is not exhaustive). Ultimately, the Gracely court
found:

             [A]ll of the witnesses in the present case had significant
             involvement with illegal drugs and other criminal
             activities, and cooperated following arrest and the
             possibility of long prison terms. In a case built on
             circumstantial evidence, including testimony from
             witnesses with such suspect credibility, a ruling
             preventing a full picture of the possible bias of those
             witnesses cannot be harmless.

399 S.C. at 377, 731 S.E.2d at 887.

Here, the circuit court erred in limiting Williams's cross-examination of Devoe
because Devoe's potential sentencing exposure on his pending charges impacted
his potential bias and motive for testifying. See e.g., State v. Pradubsri, 403 S.C.
270, 280, 743 S.E.2d 98, 103–04 (Ct. App. 2013) (finding the circuit court's refusal
to allow Pradubsri to question Martin on the exact potential sentence she faced on
each charge was error; the evidence was critical to showing Martin's potential bias,
and "Martin's potential legal exposure was relevant to her bias and potential motive
in testifying."); State v. Mizzell, 349 S.C. 326, 331–32, 563 S.E.2d 315, 318 (2002)
("The jury is, generally, not entitled to learn the possible sentence of a defendant
because the sentence is irrelevant to finding guilt or innocence. However, other
constitutional concerns, such as the Confrontation Clause, limit the applicability of
this rule in circumstances where the defendant's right to effectively cross-examine
a co-conspirator witness of possible bias outweighs the need to exclude the
evidence.").

However, we find any error in limiting this cross-examination was harmless.
Devoe was one of two witnesses who positively identified Williams as the shooter,
and the circuit court did not otherwise limit his cross-examination. The State
presented independent testimony reflecting the strained relationship between
Williams and the victim, placing Williams at the crime scene, and identifying
Williams as the shooter. Although Devoe's eyewitness testimony was significant,
it mirrored that of DeQuincy Best, who testified he saw Williams standing over the
fallen victim, pointing his gun at him before fleeing the scene. Moreover, even
with the limitation placed on his cross-examination, Williams's counsel was able to
muddy Devoe's credibility. Devoe falsely claimed he was charged with selling
marijuana—as opposed to methamphetamine—to an undercover officer; this is
hardly an insignificant distinction, and defense counsel seized upon it. Further,
Devoe acknowledged both the drug charge and the armed robbery charge were still
pending in Allendale County, the same solicitor's office was prosecuting him, and
the same law enforcement agency investigating his charges was involved in the
investigation of Williams. Thus, we find Williams was able to effectively adduce
evidence of Devoe's "[b]ias, prejudice or . . . motive to misrepresent" for
impeachment purposes despite the circuit court's exclusion of the sentencing line of
inquiry. See Rule 608(c); see, e.g., State v. Whatley, 407 S.C. 460, 469–471, 756
S.E.2d 393, 397–98 (Ct. App. 2014) (trial court's error in preventing cross-
examination of witness Ussery as to mandatory minimum sentence she faced for
reduced charges pending at time of trial was deemed harmless where the defendant
had ample opportunity to otherwise demonstrate Ussery's bias, testimony of
another witness established same material facts Ussery recounted, and Ussery's
testimony did not contradict that of the other witness on any essential point).

Accordingly, after considering the Van Arsdall factors in this instance, we find the
circuit court's limitation of Williams's cross-examination of Devoe was harmless,
and Williams suffered no prejudice. See e.g., State v. Young, 420 S.C. 608, 628,
803 S.E.2d 888, 899 (Ct. App. 2017) ("[T]he harmless-error doctrine recognizes
the principle that the central purpose of a criminal trial is to decide the factual
question of the defendant's guilt or innocence, and promotes public respect for the
criminal process by focusing on the underlying fairness of the trial rather than on
the virtually inevitable presence of immaterial error." (quoting Van Arsdall, 475
U.S. at 681)).

Conclusion

Based on the foregoing, Williams's conviction is

AFFIRMED.

HUFF and WILLIAMS, JJ., concur.